UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09174 Aegis Value Fund, Inc. (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Aegis Financial Corp 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2013 Item 1. Schedule of Investments. Aegis Value Fund Schedule of Portfolio Investments May 31, 2013 (Unaudited) Shares Value Common Stocks - 91.5% Consumer Discretionary - 14.3% Auto Components - 1.0% Superior Industries International, Inc. $ Distributors - 1.4% Core-Mark Holding Co., Inc. Hotels, Restaurants & Leisure - 4.1% Bowl America, Inc. Class A Century Casinos, Inc. (1) Frisch's Restaurants, Inc. Luby's, Inc. (1) Ruby Tuesday, Inc. (1) Household Durables - 3.2% American Greetings Corp. - Class A Bassett Furniture Industries, Inc. Retail Holdings N.V. (2) Media - 0.1% Ballantyne Strong Inc. (1) Multiline Retail - 0.9% ALCO Stores Inc. (1)(4) Specialty Retail - 0.7% Citi Trends Inc. (1) Textiles, Apparel & Luxury Goods - 2.9% Delta Apparel, Inc. (1) Tandy Brands Accessories, Inc (1) Unifi, Inc. (1) Total Consumer Discretionary Consumer Staples - 5.1% Food & Staples Retailing - 0.6% Nash Finch Co. Food Products - 0.4% Thorntons PLC (2)(3) Tobacco - 4.1% Alliance One International, Inc. (1) Total Consumer Staples Energy - 17.6% Energy, Equipment & Services - 5.5% Cal Dive International, Inc (1) Leader Energy Services Ltd. (1) Mitcham Industries, Inc. (1) Patterson-UTI Energy, Inc. Oil, Gas & Consumable Fuels - 12.1% Endeavour International Corp. (1) EPL Oil & Gas, Inc. (1) Magnum Hunter Resources, Corp. (1) Questerre Energy Corp. (1) Stone Energy Corporation (1) WPX Energy Inc. (1) ZaZa Energy Corp. (1) Total Energy Financials - 13.5% Capital Markets - 1.1% BKF Capital Group, Inc. (1) SWS Group, Inc. (1) Commercial Banks - 0.0% Citizens Bancshares Corp. Diversified Financial Services - 1.3% California First National Bancorp. Insurance - 8.0% American Safety Insurance Holdings Ltd. (1)(2) Aspen Insurance Holdings Ltd.(2) White Mountains Insurance Group Ltd. (2) Real Estate Investment Trusts (REITs) - 3.0% BRT Realty Trust (1) CommonWealth REIT Vestin Realty Mortgage I, Inc. (1) Real Estate Management & Development - 0.0% Plazacorp Retail Properties Ltd. (1) Thrifts & Mortgage Finance - 0.1% First Federal of Northern Michigan Bancorp, Inc. (1) Total Financials Industrials - 12.9% Aerospace & Defense - 0.8% The Allied Defense Group, Inc. (1) Sypris Solutions, Inc. Airlines - 2.1% Dart Group PLC (2) Commercial Services & Supplies - 0.3% Versar, Inc. (1) Construction & Engineering - 0.3% Integrated Electrical Services, Inc. (1) Machinery - 5.5% Hardinge, Inc. Tecumseh Products Co. Class A (1)(4) Tecumseh Products Co. Class B (1)(4) Marine - 0.5% Baltic Trading Ltd. (2) Globus Maritime Ltd. (1)(2) Ultrapetrol (Bahamas) Ltd. (1)(2) Trading Companies & Distributors - 3.4% Aircastle Ltd.(2) Huttig Building Products, Inc. (1) Total Industrials Information Technology - 12.7% Communication Equipment - 2.4% Tellabs, Inc. Electronic Equipment, Instruments & Components - 4.7% Frequency Electronics, Inc. Ingram Micro, Inc. Class A (1) Sanmina Corp. (1) IT Services - 1.0% StarTek, Inc. (1) Semiconductor & Semiconductor Equipment - 4.6% Photronics, Inc. (1) Rubicon Technology, Inc. (1) Total Information Technology Materials - 14.8% Chemicals - 4.4% American Pacific Corp. (1)(4) Metals & Mining - 8.7% Amerigo Resources Ltd. (2) AuRico Gold Inc. (2) Coeur d'Alene Mines Corp. (1) Dalradian Resources Inc (1)(2) Horsehead Holding Corp. (1) International Tower Hill Mines Ltd. (1)(2) McEwen Mining, Inc. (1) Mercator Minerals Ltd (1)(2) Nevsun Resources Ltd. (2) Olympic Steel Inc Paper & Forest Products - 1.7% Mercer International, Inc. (1) Resolute Forest Products (1) Total Materials Utilities - 0.6% Independent Power Producers & Energy Traders - 0.6% Maxim Power Corp. (1) Total Common Stocks (Cost $190,953,396) Preferred Stocks - 0.0% Energy - 0.0% Oil, Gas & Consumable Fuels - 0.0% ATP Oil & Gas Corp. (3) Total Preferred Stocks (Cost $1,094,550) Warrants - 1.0% Energy - 0.0% Oil, Gas & Consumable Fuels - 0.0% Magnum Hunter Resources, Corp., Exercise Price: $10.50, 08/29/2013 (1) Total Energy (Cost $0) Financials - 1.0% Insurance - 1.0% American International Group, Inc., Exercise Price: $45.00, 01/19/2021 (1) Total Financials (Cost $839,944) Total Warrents (Cost $839,944) Total Investments - 92.5% (Cost $192,887,890) Other Assets in Excess ofLiabiliies - 7.5% $ Net Assets - 100.0% (1) Non-income producing securities. (2) Foreign security denominated in U.S. Dollars. (3) 144A − Represents a security sold under Rule 144A which is exempt from registration and may be resold to qualified institutional buyers under provisions of Rule 144A under the Securities Act of 1933, as amended. (4) Affliated Company - The fund is owner of more than 5% of the outstanding voting securities.See notes to the Financial Statements for additional information on Investments in Affliated Companies At May 31, 2013, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: $ Cost of investments Gross unrealized appreciation ) Gross unrealized depreciation $ Net unrealized depreciation on investments The difference between cost amounts, if any, for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Portfolio Characteristics May 31, 2013 (Unaudited) Industry Breakdown % of the Fund’s Net Assets Common Stock 91.5% Aerospace & Defense 0.8% Airlines 2.1% Auto Components 1.0% Capital Markets 1.1% Chemicals 4.4% Commercial Banks 0.0% Commercial Services & Supplies 0.3% Communication Equipment 2.4% Construction & Engineering 0.3% Distributors 1.4% Diversified Financial Services 1.3% Electronic Equipment, Instruments & Components 4.7% Energy Equipment & Services 5.5% Food & Staples Retailing 0.6% Food Products 0.4% Hotels, Restaurants & Leisure 4.1% Household Durables 3.2% Independent Power Producers & Energy Traders 0.6% Insurance 8.0% IT Services 1.0% Machinery 5.5% Marine 0.5% Media 0.1% Metals & Mining 8.7% Multiline Retail 0.9% Oil, Gas & Consumable Fuels 12.1% Paper & Forest Products 1.7% Real Estate Investment Trusts (REIT) 3.0% Real Estate Management & Development 0.0% Semiconductor & Semiconductor Equipment 4.6% Specialty Retail 0.7% Textiles, Apparel & Luxury Goods 2.9% Thrifts & Mortgage Finance 0.1% Tobacco 4.1% Trading Companies & Distributors 3.4% Preferred Stock 0.0% Oil, Gas & Consumable Fuels 0.0% Warrants* 1.0% Oil, Gas & Consumable Fuels 0.0% Insurance 1.0% Liabilities Less Other Assets 7.5% Total Net Assets 100.0% Investments in Affiliated Companies An affiliated company is a company in which the Fund has ownership of at least 5% of the voting securities. Companies which are affiliates of the Fund at year-end are noted in the Fund’s schedule of portfolio investments. Transactions during the semi-annual period ended May 31, 2013 with the companies which are or were affiliates are as follows: Value Beginning of Period Purchases Sale Proceeds Realized Gain/Loss Dividends Credited to Income Value End of Period ALCO Stores Inc $ - $
